 



[logo.jpg]

 

Date: 31 March 2012

 

To: Christopher Williams   69 Bridge Street   Manchester, MA 01944

 

Subject: Termination of Employment

 

Dear Christopher Williams;

 

THIS TERMINATION OF EMPLOYMENT is entered into by KIT digital, Inc. (“Employer”)
and Christopher Williams (“you”). We both agree that your employment
relationship with KIT Digital, Inc. will terminate. You are being provided
formal notice that your date of employment termination will be 15 July 2012.
Both you and KIT Digital, Inc. agree to set forth the following terms and
conditions upon which the employment relationship is to be terminated:

 

-Your last day of work will be 31 March 2012 and you will be paid 3.5 months in
lieu of notice (through 15 July 2012). During this time period, you agree to
provide reasonable transition assistance to KIT Digital, Inc. You will have
access to a laptop and office space during the transition.

 

-Your accrued and unused Paid-Time-Off (PTO) will be paid in your final
paycheck. As of July 15, your accrued and unused PTO balance will be 160 PTO
hours (20 PTO days).

 

-Upon termination of your employment your medical and dental benefits will
continue through 31 July 2012. You will be eligible for the continuation of your
medical and dental benefits beyond 31 July 2012 through COBRA. You must however
enroll for COBRA coverage to extend your medical and dental plan benefits. You
will receive notification for COBRA coverage at your home address. To be
eligible for COBRA coverage, you must have been enrolled in the company’s
benefit plans when you were an active employee.

 

KIT digital, Inc.

1100 Circle 75 Parkway, 6th Floor

Atlanta, GA 30339

Website: www.kitd.com

 

 

 

 

[logo.jpg]

 

 

-Any stock options will vest through 31 December 2012. A copy of the Employee
Stock Option Exercise Form is attached for your reference. The completed
exercise form should be sent to John Clark in New York at
john.clark@kit-digital.com.

 

-Your final, outstanding invoices totaling $38,500 for services provided between
September 2010 and December 2010 will be paid within thirty (30) days of the
acceptance date of this letter and processed and paid through the accounting
department.

 

-The terms and conditions of this agreement are to be private and confidential,
and you agree not to disclose any of these terms and conditions to any person
except your spouse, your attorney, or your tax advisor, unless disclosure is
necessary to carry out the terms of this Agreement, or to supply information to
any taxing authority, or is otherwise required by law.

  

If you should have any questions regarding this document or package, please feel
free to contact me.

 

Sincerely,

  

/s/ Lou Schwartz   Lou Schwartz   General Counsel and Managing Director,
Americas   KIT digital, Inc.  

 

Agreed to and Accepted:               /s/ Christopher Williams    04/23/2012  
Christopher Williams   Date  

 

KIT digital, Inc.

1100 Circle 75 Parkway, 6th Floor

Atlanta, GA 30339

Website: www.kitd.com

 

 

